Case 4:20-cv-11991-MFL-APP ECF No. 27 filed 07/29/20      PageID.269    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SHANE ANDERS,

      Plaintiff,                                   Case No. 20-cv-11991
                                                   Hon. Matthew F. Leitman
v.

JOCELYN BENSON et al.,

     Defendants.
__________________________________________________________________/

                    ORDER ON STATUS CONFERENCE

      On July 26, 2020, Plaintiff Shane Anders filed a six-count Complaint against

the Defendants. (See Compl., ECF No. 1.) On July 27, 2020, Anders filed a motion

for an emergency temporary restraining order that arises out of Count I of his

Complaint – a claim brought under the First Amendment against Defendant Jocelyn

Benson (Michigan’s Secretary of State) and Cathy M. Garrett (the Wayne County

Clerk). (See Mot., ECF No. 5.) In the motion, Anders seeks relief from the

enforcement of two statutes that Anders says prevent him from engaging in certain

anonymous political speech. (See id.) He also seeks immediate consideration of that

motion. (See id.) Anders has also filed an emergency motion for summary judgment

on Counts IV and V of his Complaint (see Mot., ECF No. 11) and an emergency

motion to expediate the briefing schedule for that summary judgment motion (see

Mot., ECF No. 9).

                                        1
Case 4:20-cv-11991-MFL-APP ECF No. 27 filed 07/29/20        PageID.270    Page 2 of 4




      On July 29, 2020, The Court held an on-the-record video status conference

with counsel for all parties to discuss the pending motions. For the reasons explained

on the record during that conference, Defendants Benson and Garrett shall respond

to the emergency motion for a temporary restraining order by no later than August

5, 2020. The Court will conduct a hearing on that motion on August 11, 2020. The

Court concludes that this schedule fairly balances the need to adjudicate Anders’

motion on an accelerated basis, while also providing sufficient time for Defendants

Benson and Garrett to respond to the motion. In addition, given the numerous other

cases on the Court’s docket, including other emergency matters, the schedule will

provide the Court a full opportunity to review and consider the parties’ submissions

in advance of the hearing.

      The Court recognizes that while the schedule described above is significantly

expedited as compared to a normal briefing schedule under the Court’s Local Rules,

it is not as expedited as Anders has requested. However, the urgency to resolve

Anders’ motion is largely one of Anders’ own making. In the motion, Anders

indicates that he wants to engage in certain anonymous political speech related to a

decision of the Wayne County Circuit Court, but that ruling was issued more than

six weeks ago. Given Anders’ delay in filing his Complaint and motion, the Court

is not persuaded that a more accelerated schedule is warranted here.




                                          2
Case 4:20-cv-11991-MFL-APP ECF No. 27 filed 07/29/20        PageID.271    Page 3 of 4




      During the July 29, 2020, status conference, the Court also discussed Anders’

pending motion for summary judgment. That motion seeks summary judgment on

two of Anders’ state-law claims. On July 28, 2020, the Court entered an order

requiring Anders to show cause in writing why the Court should not exercise its

discretion to decline to exercise supplemental jurisdiction over all of his state-law

claims, including the claims that are the subject of the summary judgment motion.

(See Order, ECF No. 11.) As the Court explained during the status conference, it

will not resolve Anders’ pending summary judgment motion until it resolves

whether it will exercise supplemental jurisdiction over his state-law claims.

Accordingly, for the reasons stated during the status conference:

     Anders shall respond to the show cause order by no later than July 31, 2020;

     Defendants may file responses to Anders’ response to the show cause order

       by no later than August 7, 2020;

     The Court DENIES Anders’ emergency motion to expeditate the briefing on

       his summary judgment motion (ECF No. 9). The Court will enter a briefing

       schedule for that motion, if necessary, after it resolves the show cause order

       and determines whether it will exercise supplemental jurisdiction over

       Anders’ state-law claims; and




                                          3
Case 4:20-cv-11991-MFL-APP ECF No. 27 filed 07/29/20     PageID.272    Page 4 of 4




     Defendants need not file a response to the motion for summary judgment nor

       file an answer or otherwise respond to the Complaint until further order of

       the Court.1

    IT IS SO ORDERED.

                                     s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE
Dated: July 29, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on July 29, 2020, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




1
  During the July 29, 2020, status conference, counsel for Anders indicated that
Anders may file a First Amended Complaint in this action. If Anders files such a
pleading, no Defendant need answer or otherwise respond to the First Amended
Complaint until further order of the Court.
                                        4
